The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR  72701
Dear Senator Malone:
This is in response to your request for an opinion on several questions involving city and county jails.  Specifically, you pose the following questions:
      Is a city of the first class legally obligated to maintain a city jail or may such a city close an existing city jail?
      If a city of the first class closes its city jail, is the county sheriff obligated to incarcerate in the county jail prisoners arrested by city police for violating a state statute or local ordinance?  If so, must the fee charged to such a city be the same as the fee charged to other municipalities in the county for keeping prisoners in the county jail?
In response to your first question, I have enclosed a copy of Unofficial Opinion No. 84-154, which concludes that cities are not required by law to maintain city jails.  The opinion cites Ark. Stat. Ann. 26-401 (now A.C.A. 12-41-401) for this proposition.  In my opinion, this is the current state of the law.
In response to your second question, I have enclosed a copy of Opinion No. 81-106 which concludes that Ark. Stat. Ann. 46-403, (now A.C.A. 12-41-503), places an affirmative duty on the county sheriff to accept prisoners apprehended by law enforcement officers within the county.
In response to your third question, it is my opinion that the fee charged by the county for housing municipal prisoners must be charged equally to each municipality.  This conclusion is reached by construction of the relevant statute, A.C.A. 12-41-506, which provides in pertinent part:
    (a)  The quorum courts in the various counties in this state may establish a daily fee to be charged municipalities for keeping prisoners of municipalities in the county jail.  The fee shall be based upon the reasonable expenses which the county incurs in keeping such prisoners in the county jail.  (emphasis added).
In my opinion, the wording of the statute contemplates one daily fee to be charged each municipality, and does not authorize the setting of different fees for each municipality.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.